Mr. Chief Justice Clarity delivered the opinion of the court: In the above entitled matters this court has made allowances therein for the reasons therein given in the opinion. It has been directed to the attention of this court that the amounts, as heretofore allowed in these causes, have not been as muck as was proper and desired. That being true, the court has permitted the above entitled causes to be reopened and recommends additional amounts in these cases, in the following sums: Allen Williams, No. 1038, $1,000.00. Samuel G. Harris, No. 1071, $1,000.00. No amount is allowed in the Maxine Browning case, No. 1023. The new cases involving the same person and the same injury, which have recently been filed, are hereby dismissed, being numbered as follows: Maxine Browning, No. 1023; Allen Williams, No. 1713; and Samuel G. Harris, No. 1071.